FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                    UNITED STATES COURT OF APPEALS May 28, 2009
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT
                                                                  Clerk of Court


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 08-3336
          v.                                             (D. Kansas)
 RASHEED JAMAL OLDS,                         (D.C. No. 2:95-CR-20086-JWL-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and O’BRIEN, Circuit Judges.


      Rasheed Jamal Olds appeals the denial of his motion under 18 U.S.C.

§ 3582(c)(2) for a reduction in his sentence. We exercise jurisdiction under

28 U.S.C. § 1291 and affirm.

      In 1996 Mr. Olds (who was then known as James Walton) pleaded guilty in

the United States District Court for the District of Kansas to (1) one count of

conspiracy to distribute cocaine and cocaine base and (2) one count of conspiracy


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to launder money. See United States v. Walton, 156 F.3d 1245, *1 (10th Cir.

1998) (unpublished table decision). He was sentenced to life imprisonment.

      On November 1, 2007, the United States Sentencing Commission adopted

Amendment 706 to its Sentencing Guidelines. See USSG supp. to app. C, amend.

706. The amendment reduces by two levels the base offense level assigned to

most crack-cocaine quantities. See id. After Amendment 706 was made

retroactive, see id. amend. 713 (Mar. 3, 2008), Mr. Olds filed a motion under

§ 3582(c)(2) for a reduction in his sentence. The district court denied the motion,

observing that at Mr. Olds’s original sentencing he had been found responsible

for 6.25 kilograms of crack cocaine, an amount corresponding to a base offense

level of 38 both before and after Amendment 706. Because the amendment did

not lower Mr. Olds’s guideline range, the court concluded that it lacked authority

to conduct resentencing. The court relied on USSG § 1B1.10(a)(2), a Sentencing

Commission policy statement providing that a court is “not authorized” to

resentence a defendant on the basis of a retroactive amendment unless it has the

“effect of lowering the defendant’s applicable guideline range.”

      On appeal Mr. Olds concedes that Amendment 706 did not lower his

guideline range. He contends, however, that the district court violated his Sixth

Amendment rights by failing to treat § 1B1.10(a)(2) as merely advisory. He

acknowledges that we rejected this argument in United States v. Rhodes, 549 F.3d

833 (10th Cir. 2008), and states that he raises it here only to “preserve his ability

                                         -2-
to benefit from Supreme Court review of [the] question.” Aplt. Br. at 3.

Mr. Olds’s only other contention is that § 1B1.10(a)(2) is the product of an

unconstitutional delegation of Congress’s authority over the jurisdiction of the

federal courts. We rejected this argument in United States v. Dryden,

No. 08-3310, 2009 WL 1153690 (10th Cir. Apr. 30, 2009).

      The judgment of the district court is AFFIRMED.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -3-